Per Curiam.
The complaint in this case contained a good cause of action. A note made payable to husband and wife, on a loan of money by the husband, is, in legal effect, payable to the husband, and the right to sue on it survives to him. Reeve’s Dom. Rel., p. 127.
If a father conveys his farm to a child in consideration of an obligation to support himself and wife during life, the obligation is valid. So, such an obligation may be valid on an advancement of money. See Leach v. Leach, 4 Ind. R. 628.
The judgment is reversed with costs. Cause remanded, &c.